Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,415,989 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The instantly examined application and the patent claims are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claims and the examined application claims include the following common features: “accessing, by one or more processors, route history and related data for a user; modifying the generic navigation route by creating, by one or more processors, a personalized navigation route for the user based, at least in part, on the generic navigation route and the route history and the related data for the user, wherein the personalized navigation route includes a user display interface that, in response to reaching a respective point along the personalized route, depicts user 
The difference is that the claims of the examined application require “accessing a navigation route between two points.” In the reference claims, the navigation data is accessed, and the generic navigation route between two points is created based on the navigation data and services.  In general, the created generic navigation route as claimed comes from the navigation data when the navigation data is accessed. Therefore, in the patent claims, “a generic navigation route between two points” is accessed when the “navigation data is accessed.”
It would have been obvious to apply “accessing the navigation data in order to create the generic navigation route” as recited in the claims of the patent for achieving “accessing a generic navigation route between two points” as required by the claims of currently examined application.
The subject matter claimed in the currently examined application would have been obvious in view of the subject matter claimed in the cited patent.
Response to Arguments
Applicant’s arguments, see applicant’s arguments on page 10-12, filed 12/01/2021, with respect to claims 8-14 have been fully considered and are persuasive.  The previous 35 U.S.C. 101 rejection of claims 8-14 has been withdrawn. 

		Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUAN C TO/Primary Examiner, Art Unit 3667